6?*-/5
                                    InThe,                   ORIGINAL
                       Court Of Criminal Appeals          received in
                                 AP T                   COURT OF CRSHiNAL APPEALS
                                                             M    10 2015

                                                         Abe! teste, Clert
       Jv/Yvnu U6U>CiyflL HilL
                       Peimo/ver.
                                          Co5e(\fo..
       IbtJWt Of leydS^               3                court ofcriminal appeals
                      Respondent,                             jun iozc:5
                                                           Abel Acosta, Clerk
                   Feffhon for U6Cfemnar^ Reweio
      To The, l-Wwtoble, Jus4fce Q£ SaiVJ Courf,'
           Mouv) Corns <3mwy DeoJaynt HilL ^ftfmooev^ fa me
      above en\\Mecl oncl fiu/nherec) Cou^-t (hd ftWea-fulL
      se-eks review end ftmo^d aPhis Cost 4o \\it Fifm
     . Dislriij Gu"")" Of Appals 4o'r -fur41w proceeding in
       A\nt •iirrle/YS-f oPJustice ch^/ wSupport u;ouU shouj
      4W\S COUrT ,'
                        PfonvLfJ HMnry
1.        On CTI-bl-dOO^ \\\t PfWiWr en4W On Open Pitt
      of &ull4y frJ a ptaa of cjuil4y/4r^e, 4o \\\t e/\\w\c-
      mmi D(xCCA(AfaA)<> .alleged iV) lh^ V)dic4w^1ivCCE 8.
      lKU) to \\)t Qftftvte of koQfMcAed Rokbrnj u>i4li &
      D^dluWeaOon Id uj»4 ! /I Motor V^hicfe .as all^rJ fn4lie
                                        1.

                                                                                    i*"^'^
     indic4/Y)^'l«(Cft8N) Xn 4W, 3t3rJ XdiZiJ b\s4fie7
     CW4 Of Dallas G^4uJ€/a$. in Cause No. Fof)-53583-W.

3,      On O7-9H-9O05.        On OH9-3013 Petitioner P»U an App)ic^on Fortyni
       Of Habeas Corpus 6no,ilmcj]n^ 4h?. valfdiP^ of his Cowidton
       ihdir Ar4icl itOT tCP Gad Seeking enforcprneA of Die
       plec &QfiUn(s7^ en\orc<>(v\pA or fht, pUa aafei-
       rfl£nts' stipulation £dr pft-SsaWe. back 4/W credds
       Said GppliccdWi u&s dtmed uiffboat ujriTTfn Ofd^rN '
       ViouJever jhe 4nal Court in Yrk fecjo^MendaTwn Smcd
       4W 4he Pdvnbner u&S -enPitW to his bach 4iW CCedA(
       end 4Uat the Cdu/4 ujouU Issu^ a nunc pro tt^i^ orda5 Graced £hd a Mine Pro (wc Order u&s eAtTed.
      u2-R. 70 To the Petitioner the order u&s vagu-e end omh-
       IguOuS frJ ujas Yio4 aexo/vnpcnied bu an emended/
       aofCexJ-ed judgment Lohicb feP)ec4s tUt the DeacJL
                                    3,
   \lfeipon FlnclinQ was feMoVed sOnd or CoCfeded TO <5wt
   "A MotorVekicfe instead 4he jud^ent s4a4es "A fcrear^
   Csee." C.Rd3-Wv35-37) ond on amended /corrtded
   judfymeni tuhich fcfleck- all of 4b^L.pihiib/iefc haoF
    \\MC Cred.ds *.4huS 4he, petitioner Pled a Yiohct £>F app
    eal Csee: Gill f^l ~0U Se^ also CR. 130-/31);
8. ; On 1030-90M 5tti Court OP/Ipp^fs 3Utire A/a
   &Touja "issues/ On order gIo&tiVkj the, appeal tor Zodcjfi
   stating cmn(j other things that 4he. K)unc pro tu/ic
   Order ujos issued oui4k a CoMplere absence, or clue.
   proCes,S duith V)o Counsel ^no \)W\o§ ~ro Coun reporter.
   On 11-1H-90IM 4heTf\ol Cour\ issued cnoiher nunc pro
   ordtr recinding her previous order ^ako uj/4hou7
   notiee koW process, CounSeJ ^ecfincj kOc a Court- reporter
    cs\d Service oP Said order. Ihe 9Ad\hner had no kno^-
    ledge of the order unid 4b   The PetiPonefs UAice Of Appeal From The CLdyh^rt Of
    Convfc4ibn PurSuGnt "Jo Rule 59% TMjCP" is SuffaenF
    4o ConPer juris diet/on) upon 4he appeals Couri^
    tuVierein 4hc 3uL 7£30V\ NuncPro lunc Order is shpuP
    o4ed 4o fePJeot if/Yieliness oP4henoT;r^ . and 4k^ Pt/e
    is \Yrelewnt 4o 4he eo/iteot oP a vwiion or none?..
                 U Issuer For Rp\/)/Uo
1- Is The. Pefltibner entitled 4o the, review erf flnt phin
   errors aleJ bu 3uspce. Ado. Bcaujm in 4he Appeals,
    Courts order dahd October 30.30H.cnd review of
    4bose_ Same plain errors u/4h fespecd 4o 4ke Trial
    Cour4s Wo/emL>f H/30W KJunc Pro Tunc Ord?r {Jnich
    uuaS also en4ered without due. proress ^nor\cjl,
   Viearing..Counsel . or a Cow4 reporter ?
3. Is The. PePtfoner entitled to h&ve his julgvuvd emended
   cad or Correeted to spe^h 4be 4ru4h ubich Is 4h^7
   4W De&dLj Weapon ujas a "Morar VeHiok" 0\d not a"Firearm f
3. Is The Petitioner enPtled 4o all oP his pCt-5enh\Ce hcrl
   \\m5, Is \\)t \riat Courts Ajy 9Q-.90H W hloVavh>r KVOM
   Wu/ic Pro Tunc Orders void as the orders L^ere ordered
   uilhout notice Jneanra vCounsel #\d c/ue. process vOnd uiith-
   Oa4 Qx^sel f
C. Is 4Vie Petrfibn€rs Oud^nenl oP Conv?ct/on a wisc&rri^e
   dP justice due to 4he. lack cda \acdua\ basis for
   4V\e. pleo! Fed R. Ccm.9. \\ 06)6). cvJorthe lock of Suffi
   cient Competent evidenre 4o Subs-fenPic.te. 4he exis4ence
    of £udn ess«n4iul element of 4hc offense. A4rc/' 145CCfi
    \n )\ab4 of tW Victf/riS Ci4a4/bn of the undispn4ed-fac/s ?
"?. Is 4he Petitioners ^Sud^meni OP GnVict;on Void due to
    the Trial Courts lack oP junsdicPion because of a
   fundamQ/uoUu de4kcA\ve \nd\cdrr\e^4 :
                 HL SUe mnt Of The Ccfrp
       The Petition er Is e/vritW to DuI.      The PePfhoneirs iin^fr4vwu Is fundonoenPc)^ drferdiVt
     as 1+does no4 /v^ei 4hc ConSp«4uti5ina / f«taiSi>S
     of a cbar&mg lns4ruoo^T 4hus fend^nn^ 4he_ ftftr-
     fo/iefS 3udfimeAT Of Convirtfon VAid . NiX v S4de fc5 Suj,
     Sd ttg-W ; Garcia v, Oca I 5% S,Uj.9d 53^527 (Tfcx-
     Cff/w.App, 1980^ "14 [5 cuell setl/ed 4k4 aValid indicJ-
     menPdts essenPr^) p6 Pn^ dis4nc7 Courts ju nsalic4/a     US.v. M 9W F3d \Dlo,\0%(D£Cc.9ooh
3,      Ey Porte Spoulding (£7 S,uj«9d a745 "Avoid jud^-
         med Is a nulldLj 4ro/y, 4he b^iiWng , andh QitmrJ^d
     by /lone oP 4he. rinSeGuerreS oPc Valid Judcjfapjd a±i is
     £y4iTied to no fespec4 ujkdsoei/er because )r does noi
  offec4 Jmpoir ^or cfade legal rights/
4, Tht Appeals Courts d(Sm\S5cl Par UJOnt ofjufssdiction
     uuas unConsPftu4ibnal because a ^uilfu p)e^;/)
     "auilL pies did nz?7 u^lVe. Qraums/A- tUcA indicT^i/fr faded
     \o chrae Gpf#iseld US v. Del^ado -Circle, 374 F3d 1337^
     (Ml (DC Dr.900^0
5,      There \s no tactual basu for the Petitioners p\ea 4o
     Qqarava4ed robbe/u ujith a oP^dL w^pan/wkeo+kc Pet-
      \         \    iii
     vhbner  enicf-ed n\s pl£a oa 07-07-3003/•> h*_ did
                                                     i- I
                                                          no/_L Knouo
                                                                /


     4\no4 he Pails 4o know uutad acts Constdufe iht Chtyt
     ond uhb) 4he GourP accepted h\s pleo and drftrred his
     guilt kc Pel4 4hs4 k u&S gdilPu of 4he cUarat.
     When 4Vie Vfctno Gllher4 (LeSads the Victim leAmtdJhi
     $e4i4foV)er drd ndr kno^ 4kcd the 4eA\/nony uj&s -kVordolt
     Ond eyculpatofu because he. didh' und^^fond ~tnc (\ck
      fcb OjnstituTe tkc offfaSc and he.jusP doj^cud on
                                  8,
  4he mercy he Sought from 4hc Court uKoh \s ujby
1 he ctaoSe. to Go open dia *Kb One including the, djurf
  AW prosecutors or Counsel told vvil 4he ek/nirns of
     4hc off^ise (sec: US. v< AhermlL 83 Fid 17,19 USf
     Cic mO.
k.       There is no fac4ual boStS for 4he Petitioners P/eo. or i\nt
     allcaoPionS .l/i 4he.lndiYjPwerif 4huS 4lvC Petitioners ConvicP
     fon \s a miscarriage ofjus4ir^ , 07-24-£00°\ 4bc vfcti/n
     4es4\P)ed 4ha4 when he. cmt OuP of 4ke house: ms
     Cur uocls already cpne^end 4hed he bed a con^rscd/oV}
     unth Wis Coworker7fr\er\d aJ hou/ upo^ discovering 4ke
     VeVlicI? had been s4ole^> 4Wu Set OuP in ancAher Vehidf
     4o Search for vloca4e ^ond at/#hp4ed 4o recover the.
     vehicle >.Ond \\d\a) Mr, Suesadc found 4he, Pthribner
     poirked a4 a ^as Spfhon and houj Mr Suesgas ran up
     4o 4be veKck end in mated Contact uji4k 4/ml refit-
     \ov\er uuho aias SiilinCj parked a4 idle at tkc aaS
     s4&4 /on   and houu he ujas hurt vohzn 4k e reimonfr
     5ped Ouoay in 4he, Vehkle Csee'* KR Vol 3 R6vbn,5dC)
     Counsel Garu uhell asked Hr.OjeSada 7 Ouest/onS P''So.
     You drdnt See your Ccr ujhen it uj^s 4sked?* HrQueSadc
     onSujered"NoTse^;KRVol3 Pll Ln,b-8^> .end *% you
     \\adn\ Pollouaed 4he person ujW stole uour Car to tne
      aas statin „V) other uWs yow ujerenf in hot p^suAf
     McQu^da c*sw7,      The .State did not dispuPe the Vicfi/ns Version of ev&fk
     ond the Pc4ifibner did no+rontest thos-ed^eds houJWer
     4he Court did nor Consider the. Victi/vrt levrfmonu
     luben l4 ujaS Consti/uT/ancl/y Cnd sraTuTordu Cmu\Cea
     4o Viear IVldenCtAb Suhsinfrare the plea pursuant to
     /Irficle 115 CC.P tkus dl^feaardfnQ fkc lack of c>
     PacduJ baSi^ for the. plfa . It&d/^ v. US. 31d US
     451 467 Pl%9)l US. v. Gkrt I2fl F3d HUCfth G>, /998\
     U5 v. Grt^r ||7 F3d 362^4 (5tA G>. ITO US v M*ao
     MM F3d f9£8 x1371-73 (n G>. tatf) IUS * GJ b*4»
     C70 F3d 183^3 C3c/ G>. Sbi^) LL/5. v. Gdb/J^g 869 F5d
     101 ao9 C%ft Cir Ml US. v. Mor^ 453 f3d H01JI19 (lo^
     Cir. QootD ^US v. Hei d t51 fid 850 <855-54 (Bih Cir doff)
8.      U.S.V.Crob^t \Vt fid H% Cuth G>. W%) *C^d^f u/bo
     claimed mpost ConVicrion proceeding fhaT he uj£S hsfij
     incarcerated for CorAurd fWA did mi Via Lie svarutc
     probibdln^ uSe or Carmna firearm dunnq end In rebnon
     \o (dua fraff\ck\s)Cj offense.,.. rcGtuifinq proofdhrf
     defendant acfually wwowijed firearm dunna pradiraft
     dcuq OfW\SJL \o "SuWOrf Conviction Under 'use!' pfonCj
     of sJcrLcte ^wvxdc SubswiTicI snowing of denial or
     WiS ritfbt fa dutL proCeSS> Undlr 5f/> AfoonoltopnT USCA.1'
     "We Con elude dn f&cf\4U4 the clal/vi fJk SGU&relu u/dhV)
     4W ordoa of the. f\ff\\ .hmordwem /Tr\detd the uueli serried

                                 \0.